People v Lennon (2020 NY Slip Op 00384)





People v Lennon


2020 NY Slip Op 00384


Decided on January 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2020

Manzanet-Daniels, J.P., Gesmer, Oing, Moulton, González, JJ.


10820 2094/16

[*1] The People of the State of New York, Respondent,
vDerrick Lennon, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Ying-Ying Ma of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Emily Anne Aldridge of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Raymond L. Bruce, J.) rendered March 9, 2017, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of three years, unanimously affirmed.
The court's oral colloquy, taken together with a detailed written waiver, which defendant signed after consulting with counsel, established a valid waiver of defendant's right to appeal (see People v Bryant, 28 NY3d 1094, 1096 [2016]; see also People v Thomas, NY3d, 2019 NY Slip Op 08545 [2019]). The waiver forecloses review of defendant's claims relating to presentencing procedure (see People v Davis, 145 AD3d 623 [1st Dept 2016], lv denied 28 NY3d 1183 [2017]).
Regardless of the validity of defendant's waiver of the right to appeal, or whether it forecloses defendant's claims, we find that the court properly found that defendant had violated the terms of his plea agreement, thereby forfeiting the opportunity for a misdemeanor disposition, and that none of defendant's remaining claims warrant a remand for resentencing or other relief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2020
CLERK